internal_revenue_service number release date cc fs ita uilc date internal_revenue_service national_office field_service_advice memorandum for area_counsel san jose california attn laura b belote cc lm sj from associate chief_counsel cc ita subject constructive receipt disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend industry a industry b crop a date date date date date entity a entity b entity c b c d e f g h issue did entity a constructively receive income upon the receipt of a promissory note from entity b upon the due_date of the promissory note or upon receipt of a secured promissory note from entity b conclusion the present facts do not establish that constructive receipt has occurred much more factual development is necessary in order to evaluate whether there is any possibility of successfully establishing constructive receipt facts entity a has been involved in industry a since date the sole shareholder of the corporation is b the facts are unclear as to which three persons serve on entity a’s board_of directors the board is composed of either b c and d or b c and e during the years at issue for entity a the officers were b president and chief financial officer and c secretary entity a has always used the cash_method_of_accounting and adopted a fiscal period ending february 28th or 29th entity b was incorporated less than a year after entity a and uses the accrual_method of accounting and a calendar_year during the years at issue the stock of entity b was held entity a f g d the board_of directors and officers are b g and h there is some dispute though whether b was either a director or an officer entity b is engaged in industry b during the years in issue entity b sold all of crop a produced by entity a petitioners though prefer to characterize the transaction as crop a is sold through entity b which sells crop a for the account of entity a and other entities entity b generally pays all growers within two to four weeks of receipt of crop a with the exception of crop a delivered by entity a with respect to entity a entity b records each purchase and sets up an account payable when it receives the crop since the beginning of their business relationship over years ago entity b has never paid on its account payable to entity a except that it did pay for crops received during two of the years at issue entities a and b have never executed a deferral contract with respect to money owed to entity a by entity b nor is there a due_date for the amounts owed entity a as a cash_method taxpayer does not record its sales of crop a to entity b thus it has not reported any income from such sales upon delivery of crop a it does deduct its cost_of_goods_sold expenses except for entity a entity b does have a policy of advancing funds to other entities with whom it transacts business at the end of one of the years at issue entity b had advanced funds and the majority of it was advanced to entities in which b had a ownership_interest on date g a minority shareholder of entity b filed a lawsuit against among others b and entity a entity a made of demand for the balance due to it by entity b entity b subsequently on date issued a promissory note to entity a which represented the full amount that entity b owed to entity a at that time including interest the note also provided that the entire principal and interest was due on date at the same time the parties executed a secured advance agreement securing the promissory note by the assets of entity b the agreement also provided that entity a will loan and advance to entity b or permit entity b to retain in entity a’s sole discretion an amount not to exceed dollar_figure million at any time the agreement is characterized as a credit arrangement between the parties entity a also agreed to advance funds and restrain from collecting its receivables to insure that entity b could maintain its customary advances entity a could without notice take possession of the collateral on default of the promissory note according to entity b’s board minutes the parties agreed to postpone any attempts to collect the balance due by entity b to entity a for two years to date during audit an internal_revenue_service economist concluded that the fair_market_value of the promissory note equaled its face value which was the full amount owed entity a by entity b several years later the parties to the lawsuit entered into a settlement agreement which acknowledged that the promissory note and secured advance agreement were canceled released and rescinded the parties acknowledged that the note had no ascertainable value as it was not negotiable and could not be collected and entity b did and does not have the financial ability to pay the note pursuant to the settlement g sold hi sec_15 of entity b stock to entity c a corporation owned equally by c and e directors and officers were b and c entity c purchased the stock with loans from entity a at the same time entity a sold it sec_50 interest in entity b to entity c and d again these shares were purchased with loans from entity a contrary to the petitions filed in this consolidated case petitioners stated in their response to respondent’s first requests for admission that technically entity b does not purchase crops from entity a or the other growers rather the growers sell their crops through entity b which sells the crops for the growers’ accounts in a previous audit of entity a a constructive receipt issue was conceded by appeals due to a determination that entity b did not have the financial ability to pay entity a law under the cash_method_of_accounting an item_of_gross_income is to be recognized in the year in which it is actually or constructively received sec_1_451-1 two major issues which may arise are was the item_of_income in such a form that it should be recognized for tax purposes the doctrine_of cash equivalency and whether the item_of_income has in fact been received the doctrine_of constructive receipt cash equivalency questions of cash equivalency arise primarily with intangible_property such as contract rights accounts_receivable and promissory notes courts have generally interpreted the applicable code sections and regulations to exclude from income the receipt of certain intangible_property which is deemed not the equivalent of cash see generally s gertzman federal tax_accounting dollar_figure 2d ed an important and often cited case on this issue is 289_f2d_20 5th cir the issue was the proper time for recognizing income evidenced by contractual rights to receive payments of cash in the future a promissory note negotiable in form is not necessarily the equivalent of cash such an instrument may have been issued by a maker of doubtful solvency or for other reasons such paper might be denied a ready acceptance in the marketplace we think the con- verse of this principle ought to be applicable we are convinced that if a promise to pay of a solvent obligor is unconditional and assignable not subject_to set-offs and is of a kind that is frequently transferred to lenders or investors at a discount not substantially greater than the generally prevailing premium for use of money such promise is the equivalent of cash and taxable in like manner as cash would have been taxable had it been received by the taxpayer rather than the obligation id pincite thus to the cowden court if any of the noted conditions is not present income should not be recognized the fact that an item has a fair_market_value does not mean that it is the equivalent of cash gertzman supra pincite see also 21_fsupp_964 a note may be received as security or evidence_of_indebtedness not as a payment in the absence of agreement or consent to receive it as such a promissory note though accepted by the creditor does not in itself constitute payment but when a negotiable promissory note is received as payment for services rendered the fmv of the note is income upon receipt revrul_76_135 1976_1_cb_114 see also 31_tc_1260 negotiable promissory note of solvent debtor is cash_equivalent and includible in income to extent of fmv constructive receipt income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions sec_1_451-2 thus taxable_income of a cash_basis taxpayer is money or other_property that is subject_to taxpayer’s unfettered will and control that the taxpayer is free to enjoy at his own option that exists and is available to taxpayer and that except for taxpayer’s own volition can immediately be reduced to his possession the doctrine prevents a taxpayer from deferring income when earlier receipt is prevented solely by taxpayer’s own will gertzman supra pincite on the other hand where attorneys entered into a structured_settlement which called for deferred payments of their fee and the settlement was entered into prior to obtaining an unconditional right to compensation_for their legal services the court held that they had not constructively received income upon the purchase of the annuity_contracts meant to provide payment for the legal services fee 103_tc_634 see also 723_f2d_138 1st cir sale proceeds deposited into escrow account seller did not constructively receive income where the account set up by agreement between parties entered into before seller had any right to the funds and seller was not entitled to any economic benefits prior to scheduled disbursement these cases demonstrate that if the income is not unqualifiedly subject_to the taxpayer’s demand it has not been constructively received furthermore with respect to the issue of restrictions or limitations precluding taxpayer from obtaining income through his own free will any restriction or limitation must exist prior to the time the right to receive the income occurs courts have identified numerous factors that must be evaluated to determine whether any restrictions or limitations preclude application of the constructive_receipt_doctrine such factors include consistent policies of the obligor 56_tc_464 oral or informal understandings among the parties concerning under what circumstances amounts due a taxpayer may be withdrawn or received evans v commissioner 55_tcm_902 and the fact that the consent of another is required before a taxpayer may obtain funds 493_f2d_608 2d cir cert_denied 419_us_828 where a countersignature is required to obtain funds the courts do not find constructive receipt even where the taxpayer is the majority stockholder and could have exercised such power to obtain the funds evans supra gertzman supra pincite to lastly constructive receipt is never appropriate where the obligor does not have the financial ability to pay what is owed for example unsecured promissory notes received as compensation_for_personal_services from a corporation in a bad financial condition were found to have no fair_market_value 18_bta_650 constructive receipt always requires the obligor to have the financial ability to pay the amounts in question 36_tc_111 acq 1962_1_cb_3 also a controversy between the principals of a company or the particular history and nature of their relationship may preclude authorized amounts from being paid or constructively received 281_f2d_461 ct_cl cert_denied 365_us_815 analysis the facts indicate that the settlement agreement entered into by the parties states that the promissory note had no ascertainable value as it was not negotiable in addition the settlement agreement states that entity b does not have the financial ability to pay the note assuming these facts are true entity a cannot be charged with constructive receipt of the promissory note cowden supra barnsley supra basila supra furthermore the parties characterized the secured advance agreement as a credit arrangement this characterization would be of no import if the promissory note was in fact negotiable and entity b was solvent but in light of the circumstances surrounding the issuance of the promissory note and the execution of the secured advanced agreement the characterization by the parties of the secured advance agreement as a credit arrangement seems credible if entity b required the assurances provided to it by entity a in the secured advance agreement in order to maintain grower advances it is doubtful that it would have been in a financial position to satisfy the promissory note and hence the note is worthless for purposes of constructive receipt with respect to entity a’s ability through its own will and control to access any money or property of entity b’s to cover the amount owed to it by entity b the facts do not show any such ability on entity a’s part owning of entity b as entity a did for a period of time is insufficient evidence of an ability to access funds evans supra furthermore courts have specifically identified two factors in existence here as specifically precluding constructive receipt consistent policies of the obligor lacy supra years of nonpayment of entity a by entity b and oral or informal understandings among the parties concerning under what circumstances amounts due a taxpayer may be withdrawn or received evans supra again the year history of the business practices between entities a and b heather maloy by gerald m horan senior technician reviewer income_tax accounting branch
